Decisión del
Juez Asociado Señor Corrada Del Río
referente a Moción Solicitando Recusación.
El 25 de abril de 1996, el Senado de Puerto Rico, me-diante votación de veintitrés (23) a favor y seis (6) en con*611tra, acordó expulsar al Senador Nicolás Nogueras Carta-gena de dicho Cuerpo. Su determinación se basó en un informe presentado por la Comisión de Ética del Senado, en el cual se le imputaban al Senador varios cargos, entre ellos, la comisión de conducta constitutiva de un delito grave al no rendir sus informes financieros tal como dis-pone la Ley de Ética Gubernamental del Estado Libre Aso-ciado de Puerto Rico (en adelante Ley de Ética Guberna-mental).(1)
El licenciado Nogueras Cartagena acudió ante nos el 1ro de mayo de 1996 mediante un recurso de mandamus dirigido contra varios funcionarios del Senado, pidiendo que declarásemos ilegal e inconstitucional su expulsión por los fundamentos señalados por el Senado alegando, en sín-tesis, que era necesario que hubiera una convicción previa por las faltas que le fueran imputadas y que el Senado no le garantizó un debido proceso de ley.
Completados los trámites procesales de. rigor, este Tribunal, mediante sentencia emitida el 30 de agosto de 1996, concluyó que el mandamus es un recurso adecuado para dilucidar judicialmente la expulsión del Senador Nogueras Cartagena; una mayoría de los miembros del Tribunal, con excepción del Juez Asociado Señor Negrón García, con-cluyó que la Sec. 21 del Art. III de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, al referirse a “otros delitos graves”, no significa que cualquier conducta consti-*612tutiva de un delito grave sea motivo de residenciamiento o expulsión; todos los miembros del Tribunal concluyeron que el Senador Nogueras Cartagena fue acreedor de todas las garantías mínimas que requiere el derecho a un debido proceso de ley; en cuanto al fundamento utilizado para ex-pulsar al Senador Nogueras Cartagena, una mayoría de este Tribunal concluyó que no es requisito para un proceso de expulsión el que haya habido una convicción previa, y una mayoría del Tribunal, compuesta por los Jueces Aso-ciados Señor Negrón García, Señor Rebollo López, Señor Hernández Denton y el Juez que suscribe, concluyó que la imputación de violación al Art. 4.11(a)(1) de la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1841(a)(1), conducta cons-titutiva de delito grave, era razón suficiente y válida para sustentar la expulsión del Senador Nogueras Cartagena decretada por el Senado. Dicha sentencia fue notificada a las partes en la misma fecha en que fue emitida.
El 20 de septiembre de 1996 el licenciado Nogueras Car-tagena presentó ante nos una “Moción de Reconsideración” de dicha Sentencia. El 25 de septiembre de 1996 el licen-ciado Nogueras Cartagena presentó la Moción de Recusa-ción del Juez que suscribe, objeto de la presente decisión, a la cual anejó copia de una “Demanda” presentada por éste el 19 de septiembre de 1996 ante el Tribunal de Primera Instancia, Sala Superior de San Juan, contra el Hon. Pedro Rosselló González, Gobernador de Puerto Rico; el Hon. Pedro Pierluissi, Secretario de Justicia; Ledo. Michael Corona Muñoz, Fiscal del Departamento de Justicia, y el Juez que suscribe, como ex Secretario de Estado, demandándose a cada uño de éstos tanto en su carácter oficial como personal, en el Caso Núm. KDP-986-1149 (503).
Mediante memorando del Juez Presidente de este Tribunal, Hon. José A. Andréu García, fechado el 27 de sep-tiembre de 1996, éste expresó:
Conforme a la norma establecida por este Tribunal en Noriega Rodríguez v. Gobernador, 120 D.P.R. 267 (1988), tengo a *613bien remitirle el expediente en el caso de epígrafe(2) para que atienda la “Moción Solicitando Recusación del Hon. Juez Aso-ciado del Tribunal Supremo de Puerto Rico, señor don Baltasar Corrada del Río”.
Una vez emita su decisión en este asunto, habremos de tur-nar el caso para la consideración por el Pleno de la moción de reconsideración que está pendiente.
A tenor con dicho requerimiento y vista la moción de recusación presentada por el licenciado Nogueras Carta-gena, procedemos a su evaluación y consideración.
I
El licenciado Nogueras Cartagena formula como alega-ciones para fundamentar su moción de recusación, en sín-tesis, que el Juez suscribiente era parte integrante del Directorio Central del Partido Nuevo Progresista (P.N.P.); que mientras formaba parte de dicho Directorio, activa-mente solicitó la renuncia de éste a su puesto de Vicepre-sidente del Senado y Presidente de la Comisión de Trabajo; que durante el período de 1993 a 1995 el Juez suscribiente ocupó el puesto de Secretario de Estado nombrado por el Hon. Pedro Rosselló González, Gobernador de Puerto Rico, y confirmado por el Senado de Puerto Rico;(3) que ocupando las posiciones de miembro del Directorio del P.N.P. y la Secretaría de Estado, “intervino y terció en asuntos rela-cionados con el peticionario Nogueras Cartagena, tales como la llamada ‘Gran Fuga’, lo relacionado con la Villa Panamericana, Planillas Contributivas, e investigaciones sobre informes financieros del peticionario”; que el Juez suscribiente “intervino y terció en asuntos donde él y el licenciado Nogueras Cartagena fueron protagonistas anta-gónicos”; “asuntos donde el licenciado Nogueras Cartagena *614mantuvo activa y públicamente oposición a los designios del Directorio del PNP y del Gobierno de Puerto Rico tales como la venta de las Navieras, la privatización del Fondo del Seguro del Estado y la Administración de Compensa-ciones Contra Accidentes (ACCA) [sic], la Corporación Azu-carera, la huelga de la Federación y Asociación de Maestros de Puerto Rico, y las controversias con los integrantes del Gabinete de Gobierno Pedro Roselló González [sic], José Arsenio Torres y Manuel Díaz Saldaña”.
Fundamenta el licenciado Nogueras Cartagena su mo-ción de recusación, además, en las alegaciones contenidas en la “Demanda” presentada por él en el Caso Núm. KDP-986-1149 (503), veinte (20) días después de la Sentencia emitida por este Tribunal en el caso sobre la expulsión del licenciado Nogueras Cartagena por el Senado y un (1) día antes de presentar su moción de reconsideración. Las ale-gaciones contenidas en la referida demanda, copia de la cual fue anejada e incorporada a la moción de recusa-ción,(4) son, en esencia, que “desde el mes de febrero de 1995 hasta el presente, los codemandados en su carácter oficial y personal realizaron actos u omisiones, culposas y/o negligentes, contra el demandante, involucrándolo públi-camente y oficialmente, de manera viciosa, injustificada y sin evidencia o prueba que lo justificara, con el convenci-miento [sic] previo y participación en unos sucesos acaeci-dos allá para el 7 de abril de 1991, denominados como La Gran Fuga, ocurrida en la Penitenciaría Estatal de Río Piedras en cuya fuga se escapó de prisión una persona co-nocida como Lázaro Díaz Fernández, quien una vez había sido cliente del abogado demandante”.
El licenciado Nogueras Cartagena alega en dicha de-manda que “DUos co-demandados, a sabiendas de que care-cían de pruebas en el antes referido asunto contra el abo-gado-senador-demandante, de forma negligente y/o dolosa *615intencional, maliciosa y fraudulenta, comenzaron a emitir declaraciones públicas e investigar administrativamente al demandante, sin causa probable para ello y lo sometie-ron y refirieron sin cumplir con los criterios de ley, al Panel Sobre el Fiscal Especial Independiente en dos ocasiones: 23 de febrero de 1995 y el 5 de julio de 1995, imputándole posibles violaciones al Código Penal, alegando falsamente la existencia de causa probable para ello, bajo la Ley Núm. 2 del 23 de febrero de 1988, 3 L.P.R.A. 99 h, et seq.”; “que tanto el 10 de abril de 1995 como el 20 de septiembre de 1995 el Panel sobre el Fiscal Especial Independiente deter-minó la inexistencia de causa probable alguna contra el demandante encontrando que los co-demandados no tenían causa alguna para recomendar el nombramiento de un fiscal especial independiente contra el demandante”; que los codemandados, “en sus gestiones gubernamentales, políti-cas y personales, conspiraron, coordinaron y cometieron actos u omisiones,, contra el demandante, con el deliberado propósito, malicia e intención, o en la alternativa con ne-gligencia, para afectar, o perjudicar, causar daño e inclusive castigar y perseguir políticamente y personalmente al demandante o con fines ajenos a su función pública, a sa-biendas de que no existía causa probable alguna contra el demandante para que se le sometiera al Panel del Fiscal Especial Independiente y se le designara un Fiscal Especial Independiente, habiendo admitido en reuniones políti-cas y de gobierno que contrario a lo que expresaban públi-camente y a sus actuaciones contra el demandante, no existía prueba alguna justificativa de ello”; el demandante alega, además, que “los co-demandados, Baltasar Corrada del Río, Pedro Rosselló González y Jorge [sic] R. Pierluissi, participaron activamente y decisionalmente en la conspi-ración contra el demandante para envolverle viciosamente e injustificadamente en el asunto de La Gran Fuga, refe-rirle el asunto al Panel del Fiscal Independiente y pedir la designación de un Fiscal Independiente, a sabiendas de la *616injusticia y falsedad de ello y de que no existía causa probable para una investigación y/o fueron responsables de negligencia u omisión por ello, en el desempeño de sus fun-ciones públicas”.
Señala el licenciado Nogueras Cartagena en su moción de recusación, además, que ya con anterioridad el Juez suscribiente se había inhibido en la intervención de quere-llas presentadas ante este Tribunal contra él.
Invoca el licenciado Nogueras Cartagena los Cánones XI y XII del Código de Ética Judicial, 4 L.P.R.A. Ap. IV-A, en la parte que él estima pertinente, de la forma siguiente:

Canon XI. Imparcialidad; conducta

El Juez no solamente ha de ser imparcial, sino que su con-ducta ha de excluir toda posible apariencia de que es susceptible de actuar a base de influencias de personas, grupos o parti-dos ....

Canon XII. Linitaciones; inhibición

El Juez no debe entender en procedimiento judicial alguno en ... cualesquiera de los casos siguientes:
(a) Por tener prejuicio o parcialidad hacia cualesquiera de las personas o abogados que intervengan en el pleito o por ha-ber prejuzgado el caso.
(b) Por estar directa o indirectamente interesado en el resul-tado del caso.
Finalmente, el licenciado Nogueras Cartagena recalca que “la conducta objeto de revisión legislativa y judicial alegadamente proferida por el Ledo. Nogueras gira en torno al período de 1989 a 1993 [sic], período en que el señor don Baltasar Corrada del Río ocupó las posiciones enunciadas en los acápites anteriores”, por lo que consi-dera debemos inhibirnos en el caso de autos.
rH* HH
En relación con los planteamientos en que se funda-menta la moción de recusación, hacemos constar lo si-guiente:
Primero: Que nunca hemos hecho declaración pública ni *617privada que involucre al licenciado Nogueras Cartagena de forma alguna en unos sucesos acaecidos allá para el 7 de abril de 1991, denominados como “La Gran Fuga”, alega-damente ocurrida en la Penitenciaría Estatal de Río Pie-dras, y en la cual alegadamente se escapó de una prisión una persona conocida como Lázaro Díaz Fernández, quien alegadamente había sido cliente del licenciado Nogueras Cartagena; que nunca como Secretario de Estado, ni en ninguna otra capacidad, ni personalmente, hemos reco-mendado, sugerido, instigado ni solicitado al Gobernador de Puerto Rico Hon. Pedro Rosselló González, o al Secreta-rio de Justicia Hon. Pedro Pierluissi o al Fiscal Michael Corona, ni a cualquier otra persona, que investigaran ad-ministrativamente al licenciado Nogueras Cartagena ni que sometieran y refirieran caso alguno sobre el licenciado Nogueras Cartagena al Panel sobre el Fiscal Especial In-dependiente sobre posibles violaciones del licenciado No-gueras Cartagena al Código Penal en relación con La Gran Fuga antes mencionada ni en relación con ninguna otra posible violación al Código Penal de Puerto Rico; que como miembro del Directorio del P.N.P. hasta que renunciamos a éste efectivo el 15 de julio de 1995, nunca asistimos ni par-ticipamos en reunión alguna de dicho directorio en que se discutiera o se tomara acuerdo alguno imputándole al li-cenciado Nogueras Cartagena participación alguna en La Gran Fuga mencionada anteriormente.
Segundo: Que como miembro del Directorio del P.N.P. hasta el 15 de julio de 1995, nunca asistimos ni participa-mos en reunión alguna en que se solicitara al licenciado Nogueras Cartagena que renunciara a sus posiciones de Vicepresidente del Senado o Presidente de la Comisión de Trabajo y nunca solicitamos pública o privadamente que el licenciado Nogueras Cartagena renunciara a tales posi-ciones.
Tercero: Que nunca, entre 1993 y 1995, siendo Secreta-rio de Estado y miembro del Directorio del P.N.P, intervi-*618nimos ni terciamos en asuntos relacionados con el licen-ciado Nogueras Cartagena tales como La Gran Fuga, la Villa Panamericana, planillas contributivas e investigacio-nes sobre informes financieros de éste.
Cuarto: Que nunca hemos hecho expresiones públicas en contra del licenciado Nogueras Cartagena en tomo a temas como la venta de las Navieras, la privatización del Fondo del Seguro del Estado, la Administración de Com-pensaciones por Accidentes de Automóviles (A.C.A.A.), la Corporación Azucarera, la huelga de la Federación y Aso-ciación de Maestros de Puerto Rico, ni las controversias entre el licenciado Nogueras Cartagena y los miembros del gabinete del Gobernador Rosselló, los Srs. José Arsenio Torres y Manuel Díaz Saldaña; aunque en torno a estos te-mas el licenciado Nogueras Cartagena pudiera sostener posiciones contrarias a las del Gobernador Pedro Rosselló, ello es parte del derecho a disentir o diferir que a cada cual corresponde en una democracia.
A la luz de lo anterior, rechazamos firmemente las ale-gaciones en que se fundamenta la moción de recusación presentada en el caso de autos por el licenciado Nogueras Cartagena.
hH i i — i
La aseveración del licenciado Nogueras Cartagena en la moción de recusación de que ya con anterioridad el Juez suscribiente se había inhibido en la intervención de unas querellas presentadas ante este Tribunal contra dicho le-trado, merece que nos expresemos sobre el particular.
El 30 de noviembre de 1994 la Contralor de Puerto Rico, Hon. Ileana Colón Cario, presentó una queja ante este Tribunal contra el licenciado Nogueras Cartagena basada en una auditoría de las operaciones fiscales de la Oficina para la Liquidación de las Cuentas de la Corporación de Reno-vación Urbana y Vivienda (C.R.U.V.). Alegó que como parte *619de los hallazgos de dicha auditoría, había determinado unas irregularidades relacionadas con la compraventa de los apartamentos de la Villa Panamericana, el pago inde-bido de honorarios de abogado al licenciado Nogueras Car-tagena y el posible conflicto ético en que incurrió éste en la negociación con el Síndico de la C.R.U.V. El Secretario General de este Tribunal le envió una copia de la queja al licenciado Nogueras Cartagena para que se expresara en tomo a ésta, quien oportunamente la contestó.(5)
El Juez suscribiente juramentó y tomó posesión de su cargo como Juez Asociado de este Tribunal el 18 de julio de 1995. Posteriormente, el 11 de agosto de 1995 fue traída a la consideración de una sesión de la Sala Especial de Ve-rano de este Tribunal, integrada por el Juez Asociado Se-ñor Rebollo López, como su Presidente, la Juez Asociada Señora Naveira de Rodón, el Juez Asociado Señor Fuster Berlingeri y el Juez suscribiente, una moción presentada por la quejosa Hon. Ileana Colón Cario solicitando treinta (30) días adicionales para presentar sus observaciones y comentarios a un informe que había presentado el Procu-rador General ante este Tribunal en tornó a la queja contra el licenciado Nogueras Cartagena. En dicha sesión de la Sala Especial de Verano de este Tribunal informamos que voluntariamente nos inhibíamos de intervenir en las que-jas contra el licenciado Nogueras Cartagena en los Casos Núms. AB-94-144 y AB-93-49. La razón para nuestra inhi-bición voluntaria en dichos casos es que el licenciado No-gueras Cartagena y este Juez fuimos compañeros de estu-dios en la Universidad de Puerto Rico y en la Escuela de Derecho de dicha institución universitaria, y habiéndonos graduado en la misma clase de 1959 nos resultaba des-agradable participar en un caso que pudiera conllevar po-tencialmente la imposición de alguna sanción disciplinaria *620como abogado a un ex compañero de estudios de derecho y amigo de mucho tiempo.
Dichos casos, a diferencia del caso de autos, no implican cuestiones constitucionales sustanciales, como la necesi-dad de interpretar por primera vez los poderes del Senado bajo la Constitución de Puerto Rico para expulsar a uno de sus miembros; las causas para tales expulsiones; la nece-sidad o no de una convicción previa de delito y la aplicación a dicho procedimiento de las garantías mínimas del debido proceso de ley. No nos inhibimos en el caso de autos dada la gran trascendencia de las cuestiones constitucionales im-plicadas que requerían de este Tribunal el ejercicio cole-giado de su más alta función judicial: la interpretación final de la Ley Suprema de Puerto Rico, nuestra Constitución. No nos inhibimos porque no existía ni existe en nuestra conciencia en el caso de autos un ánimo prejui-ciado en contra del licenciado Nogueras Cartagena. Nues-tra inhibición en los casos de ciertas querellas disciplina-rias contra el licenciado Nogueras Cartagena, lejos de reflejar un ánimo adverso a su persona, reflejan un ánimo de amistad y compañerismo hacia él. Propiamente, no re-presenta una recusación, sino una abstención voluntaria que no configura una causal de inhabilidad. Se trata de una cuestión de delicadeza personal de no intervenir, como antes expresamos, en un procedimiento que pudiera con-llevar una sanción disciplinaria como abogado al ex com-pañero de estudios de derecho. Sobre el particular, véase Santiago v. Superintendente de la Policía, 112 D.P.R. 205, 216-217 (1982), voto de inhibición del Juez Asociado Señor Negrón García.
IV
La moción de recusación cita específicamente los Cáno-nes XI y XII del Código de Ética Judicial, supra, en la parte *621pertinente, según transcritos anteriormente en esta decisión.
El Canon XI del Código de Ética Judicial, supra, exige nuestra imparcialidad y requiere que nuestra conducta ex-cluya toda posible apariencia de que uno es susceptible de actuar a base de influencias de personas, grupos o partidos.
En ocasión de juramentar el cargo como Juez Asociado de esta Curia el 18 de julio de 1995 expresamos que “[l]a función máxima de este alto foro incluye proteger al ciuda-dano del exceso de poder del estado y garantizar sus liber-tades y derechos inalienables a la luz de la Constitución;... y particularmente, mantener el balance entre las tres ra-mas del gobierno interpretando y aplicando rectamente el derecho constitucional, estatutario, reglamentario o contractual. Función que requiere el ejercicio de absoluta imparcialidad, sabiduría y la virtud de la justicia”. Juramentación del Hon. J.A. Baltasar Corrada Del Río, 138 D.P.R. XXIX, XLII (1995). Reiteramos estos criterios los cuales nos hemos autoimpuesto como miembro de este Tribunal. En este caso, como en todos los que hemos inter-venido, nuestro comportamiento no ha permitido, ni en realidad ni en apariencia, que se piense que somos suscep-tibles de actuar a base de personas, grupos o partidos.
En el caso Noriega Rodríguez v. Gobernador, 120 D.P.R. 417 (1988), decisión del Juez Presidente Señor Pons Núñez referente a la Moción de Recusación del Juez Presidente, se solicitó la recusación del entonces Juez Presidente de este Tribunal en un caso en que se apeló de una sentencia dictada por el Tribunal Superior, Sala de San Juan, rela-cionado con la práctica de preparar carpetas a personas por razón de sus creencias políticas e ideológicas.
Se alegó en la moción de recusación en dicho caso que el Juez Presidente Señor Pons Núñez ocupó el cargo de Se-cretario de Estado en los años 1973 y 1974 y que existía una alta probabilidad o al menos se creaba una apariencia *622razonable de que quienes ostentaron el cargo público de Secretario de Estado tenían o debieron tener conocimiento de los hechos pertinentes al caso, máxime cuando el Secre-tario de Estado ocupa interinamente el cargo de Gobernador. Se planteaba que el Juez Presidente, cuando ocupó el cargo de Secretario de Estado, conoció o debió co-nocer las posibles decisiones e investigaciones dirigidas a corregir o subsanar la referida práctica ilegal y la formu-lación de una política pública en torno a ella.(6)
En dicho caso, expresó el Juez Presidente Señor Pons Núñez lo siguiente:
Ahora bien, como hemos indicado, la práctica que pudiera haber existido hace catorce años, cuya inconstitucionalidad ahora determinó el tribunal a quo, y de la cual se alega proba-bilidad o apariencia razonable de conocimiento o participación por parte de este Juez, no está ante la consideración de este Tribunal. Apariencia no es sinónimo de espejismo. (Énfasis en el original.) Noriega Rodríguez v. Gobernador, supra, pág. 421.
En el caso de autos no está ante nuestra consideración la alegada Gran Fuga ni entre los cargos formulados al licenciado Nogueras Cartagena por el Senado se encuen-tran los de La Gran Fuga. Aparte de que, según expresa-mos anteriormente, no tuvimos intervención en el asunto de La Gran Fuga, ese tampoco es el caso que está ante este Tribunal, sino el caso de la expulsión del licenciado Nogue-ras Cartagena por el Senado por otros fundamentos no relacionados.
El licenciado Nogueras Cartagena trae una serie de con-troversias públicas en las que él estuvo implicado mientras el Juez suscribiente fue Secretario de Estado y asume que, dado el caso que dichas controversias fueron coetáneas con nuestro desempeño de dicho cargo, se crea una apariencia de prejuicio de nuestra parte hacia él. Se trata de un espe-jismo; se ve nuestra presencia, como la de un fantasma, en la discusión de estos temas con el Gobernador o con el Se-*623cretario de Justicia, o en el Directorio del P.N.P. Nada más lejos de la realidad, según anteriormente discutimos. Se aplica aquí lo expresado por el Juez Presidente Señor Pons Núñez:
[A] cosas que van unidas se les adscribe relación causal por el mero hecho de que van acompañadas una de la otra. Es este tipo de razonamiento el que en muchas ocasiones constituye fuente de supersticiones populares. “[S]e comete esta falacia cuando se confunde la concomitancia o la sucesión con la rela-ción de causalidad: cum hoc, ergo propter hoc, o bien, post hoc, ergo propter hoc, o incluso la concomitancia y la identidad: cum hoc, ergo ipsum hoc.” J.M. Lázaro, El Pensar Lógico, Río Pie-dras, Ed. Universitaria, 1969, pág. 258. Nos dice Lázaro que “[l]a acusación de culpabilidad por asociación es también ejem-plo de esta falacia”. Id. Noriega Rodríguez v. Gobernador, supra, págs. 421-422.
El Canon XII del Código de Ética Judicial, supra, tam-bién invocado por el licenciado Nogueras Cartagena, dis-pone, en lo pertinente, que:
El Juez no debe entender en procedimiento judicial alguno en ... cualesquiera de los casos siguientes:
(a) Por tener prejuicio o parcialidad hacia cualesquiera de las personas o abogados que intervengan en el pleito o por haber prejuzgado el caso.
(b) Por estar directa o indirectamente interesado en el resul-tado del caso.
Nos sentimos en completa libertad, ánimo y disposición de juzgar el caso de autos con imparcialidad y objetividad. Como expresamos anteriormente, no tenemos prejuicio, pasión o parcialidad en contra del licenciado Nogueras Cartagena ni tampoco estamos interesados directa o indi-rectamente en el resultado de este caso. La expulsión o restitución del licenciado Nogueras Cartagena a su cargo en el Senado de Puerto Rico ni nos beneficia ni nos perju-dica, y no existe interés, directo o indirecto, de nuestra parte en cuanto al resultado de este litigio.
Debemos señalar que este caso fue asignado en sus mé-ritos por el Juez Presidente Señor Andréu García al Juez *624Asociado Señor Hernández Denton para la preparación de una ponencia que sería circulada para su consideración por todos los Jueces. Una vez circulada la ponencia del Juez Asociado Señor Hernández Denton, nos unimos a dicha po-nencia, que subsiguientemente se convirtió en la opinión de conformidad emitida por él. El Juez Asociado Señor Ne-grón García emitió una opinión en parte disidente y en parte concurrente, validando la expulsión del licenciado Nogueras Cartagena, aunque en forma más amplia. La Juez Asociada Señora Naveira de Rodón emitió una opi-nión disidente, a la cual se unieron el Juez Presidente Se-ñor Andréu García y el Juez Asociado Señor Fuster Berlin-geri, quien también emitió una opinión disidente por separado. •
En Noriega Rodríguez v. Gobernador, 120 D.P.R. 267, 276 (1988), expresamos:
... [L]os Jueces de este Tribunal estamos sujetos a los precep-tos constitucionales y a las normas legales y jurídicas establecidas. Nuestras decisiones requieren mayoría y la for-mación de una voluntad colectiva si han de ser las opiniones del Tribunal. Esto no ocurre así en los tribunales de instancia. El mecanismo colegiado asegura una justicia imparcial, serena restricción y celosa fiscalización de criterios. El recurso al disenso vehemente o al voto particular con sus modalidades, de amplia afirmación y utilización por este Tribunal, garantizan que la decisión final certificada responda al legítimo criterio mayoritario informado, nunca a la situación individual o pre-ferencias privadas de los componentes del Tribunal. (Énfasis suplido y en el original.)
En dicho caso también expresamos:
A diferencia del tribunal de primera instancia, la inhibición de un Juez de este Cuerpo no conlleva la corriente práctica de sustitución de magistrados que allí impera con relativa facilidad. Nuestras decisiones exigen quorum y votación mayo-ritaria, ya actuemos en pleno o divididos en salas. Ver Regla 6 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, y Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1. En todo caso, la exigencia de composición mínima y de mayoría absoluta para decretar la inconstitucionalidad de una ley, conlleva que la inhibición de *625un Juez de este Tribunal revista interés excepcional. Ver Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985). (Énfasis en el original.) Noriega Rodríguez v. Gobernador, 120 D.P.R. 267, 275-276 (1988).
Aunque en el caso de autos no se declara la inconstitu-cionalidad de una ley, se interpreta por primera vez la See. 9 del Art. III de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, que establece el mecanismo para la ex-pulsión de un miembro de la Legislatura, conjuntamente con la Sec. 21 del Art. III de la Constitución del Estado Libre Asociado, supra, y se cuestiona si el Senado actuó inconstitucionalmente al expulsar a uno de sus miembros. Ciertamente, se trata de cuestiones de excepcional impor-tancia.
Para una discusión amplia del tema de recusación y descalificación de jueces en el ámbito estatal y federal de Estados Unidos, tanto de jueces de instancia como de jue-ces apelativos, incluso el Tribunal Supremo federal, hemos examinado la obra reciente de Richard E. Flamm.(7) Al igual que la norma establecida por este Tribunal en Noriega Rodríguez v. Gobernador, supra, en el Tribunal Supremo de Estados Unidos, un Tribunal colegiado com-puesto por nueve (9) Jueces, cada Juez es el árbitro de su propia recusación o descalificación cuando se cuestiona su participación en un caso.(8)
En relación con la situación de un juez de instancia que es demandado por una parte que tiene pendiente ante dicho juez un caso sobre otro asunto, el tratadista Flamm, en la pág. 632 de la citada obra, expresa:
A judge may occasionally find herself involved in litigation with a person who is a party to an unrelated matter that is pending before her; when this circumstance arises, she might prefer to recuse herself from presiding over the unrelated *626matter. However, absent a showing that the existence of litigation involving the judge and the party has resulted in that judge becoming biased against that party, the fact that the judge is involved in unrelated litigation with a party who is appearing before her, standing alone, has generally not been deemed to be conclusive as to the judge’s bias in the proceeding in which she is acting as judge.
Consequently, as long as a judge believes that she is able to maintain the required detachment in the matter in which she is acting as judge, the fact that she may be involved in unrelated litigation with a party who is appearing before her is generally not considered to be disqualifying per se, whether the unrelated matter over which the judge is presiding is a civil case or a criminal one. This is particularly true where —as is frequently the case— the party that complains of the judge’s ability to preside impartially is the party that filed the action that created the adversity, and that action is patently frivolous, or where the complaining party has demonstrated a pattern of filing lawsuits against those judges who have been assigned to his cases, and there is reason to believe that the party will also seek to disqualify any successor judge. (Escolios omitidos.) R.E. Flamm, Judicial Disqualification, Boston, Ed. Little, Brown and Co., 1996, págs. 632-633.
En el caso U.S. v. Pryor, 960 F.2d 1, 3 (1er Cir. 1992), el Tribunal de Apelaciones de Estados Unidos para el Primer Circuito expresó:
... [I]t cannot be that an automatic recusal can be obtained by the simple act of suing the judge.
Refiriéndose al planteamiento de que un juez que es de-mandado por una parte en un caso distinto al que tiene ante su consideración tenga que inhibirse, la doctrina pre-valeciente es contraria a tal resultado:
If tolerated, such a practice would not merely encourage judge-shopping and manipulation of the court, but would tend to delay or even prevent the trial of a case as well as severely hamper the orderly administration of judicial proceedings. Permitting judicial disqualification to be effected upon the mere filing of such an action would be apt to lead to chaos in the judicial system. (Escolios omitidos.) Flamm, op. cit., págs. 635-636.
*627Este criterio es aún de mayor aplicación a un Juez de este Tribunal, que no tiene que presidir un juicio y emitir luego un fallo actuando por sí solo, como lo hace un juez de instancia, sino que participa con otros seis (6) Jueces en la decisión final del Tribunal como cuerpo colegiado.
Al no existir un estado de inhibición moral en nuestra conciencia(9) —según hemos discutido anteriormente— y dada la importancia de las cuestiones constitucionales planteadas en el caso de autos y nuestras responsabilida-des como miembro de esta Curia, hemos decidido continuar participando en la consideración de este asunto. Denega-mos la moción de recusación.

Publíquese, únase a los autos y notifíquese a las partes.


 El Informe de la Comisión de Ética contenía las determinaciones siguientes:
“1. El Senador Nicolás Nogueras Cartagena violó la Ley 13 de 24 de junio de 1989, al no sólo omitir informar sus ingresos netos correspondientes al año 1993, sino al radicar tardíamente su declaración jurada conforme a esta ley en el año 1993.
“2. El Senador Nogueras incurrió en delito grave al violar la Ley de Etica Gubernamental al no radicar sus informes correspondientes al 1992, 1993 y 1994, conforme lo dicta la ley.
“3. El Senador Nogueras infringió el Artículo 4 inciso C y el Artículo 7 del Código de Etica.
“4. El Senador Nogueras incurrió en delito grave al violar la Ley de Contribu-ciones sobre Ingresos al no radicar sus planillas correspondientes a los años 1992 y 1993 conforme a la ley.” Recurso, págs. 4-5.


 Caso Núm. MD-96-4, Nogueras Cartagena v. Rexach Benitez.


 El licenciado Nogueras Cartagena señala, igualmente, que el Juez suscri-biente advino a integrar este Tribunal por designación del Gobernador de Puerto Rico, Hon. Pedro Rosselló González, y posterior confirmación del Senado en 1995.


 Nos enteramos del texto de dicha demanda al ser ésta anejada a la Moción de Recusación, ya que a la fecha de hoy no hemos sido emplazados en dicho caso.


 Caso Núm. AB-94-144. Este caso fue consolidado subsiguientemente con el Caso Núm. AB-93-49.


 Véase Noriega Rodríguez v. Gobernador, 120 D.P.R. 417, 418 (1988).


 R.E. Flamm, Judicial Disqualification, Boston, Ed. Little, Brown and Co., 1996.


 Flamm, op. cit., págs. 850-855.


 Cfr. Santiago v. Superintendente de la Policía, 112 D.P.R. 205, 212 (1982); Colegio de Abogados de P.R. v. Schneider, 112 D.P.R. 540, 561 (1982); Pizarro Ortega v. Tribunal Superior, 100 D.P.R. 774, 776 (1972); In re Andréu Ribas, 81 D.P.R. 90, 124 (1959).